    Case 2:20-cv-02446-JTM-GEB Document 1 Filed 09/11/20 Page 1 of 4




                     IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF KANSAS

MELISSA DREILING,               )
                                )
          Plaintiff,            )
                                )
v.                              )                      JURY TRIAL DEMANDED
                                )
NEWMAN, HESSE & ASSOCIATES, PA, )
                                )
and                             )
                                )
SCOTT HESSE,                    )
                                )
          Defendant.            )

                                        COMPLAINT

        NOW COMES the Plaintiff, Melissa Dreiling, by and through undersigned

counsel, and for her complaint against the Defendants, Newman, Hesse & Associates, PA,

and Scott Hesse, Plaintiff states as follows:

                          I.         PRELIMINARY STATEMENT

    1. This is an action for actual and statutory damages for violations of the Fair Debt

        Collection Practices Act 15 U.S.C. § 1692 et seq. ("FDCPA").

                               II.    JURISDICTION & VENUE

    2. Jurisdiction arises under 15 U.S.C. § 1692 and pursuant to 28 U.S.C. § 1331.

    3. Venue is proper in this District in that Plaintiff resides here, Defendant transacts

        business here, and the conduct complained of occurred here.

                                       III.     PARTIES

    4. Melissa Dreiling ("Plaintiff") is a natural person who resides in Garden City, Kansas.
Case 2:20-cv-02446-JTM-GEB Document 1 Filed 09/11/20 Page 2 of 4




5. Plaintiff is a "consumer" as that term is defined by the FDCPA, 15 U.S.C. §

   1692a(3).

6. Newman, Hesse & Associates ("NH&A”) is a collection law firm engaged in the

   collection of consumer debt within the State of Kansas.

7. Newman Hesse is a "debt collector" as that term is defined by the FDCPA, 15

   U.S.C. § 1692a(6).

8. Scott Hesse ("Hesse”) is a collection attorney engaged employed by NH&A that

   regularly participates in the collection of consumer debt within the State of Kansas.

9. Hesse is a "debt collector" as that term is defined by the FDCPA, 15 U.S.C. §

   1692a(6).

                             IV.     ALLEGATIONS

10. The debt allegedly owed by Plaintiff was incurred primarily for personal, family, or

   household services and is therefore a "debt" as that term is defined by the FDCPA,

   15. U.S.C. § 1692a(5).

11. On or about September 12, 2019, Hesse visited the offices of Credit Bureau

   Services, Inc. (“CBSI”), a collection agency in Garden City, Kansas.

12. Hesse was accompanying another collection attorney, Scott Poor (“Poor”), to aid

   Poor in evaluating whether to purchase CBSI.

13. While he was at Credit Bureau Services, Hesse spoke with an office manager,

   Diane Weiser (“Weiser”).

14. Hesse asked Weiser if she knew a “Missy Dreiling,” referring to the plaintiff,

   Melissa Dreiling.
Case 2:20-cv-02446-JTM-GEB Document 1 Filed 09/11/20 Page 3 of 4




15. Weiser confirmed that she did know a Missy Dreiling as a relative of her supervisor

    at CBSI.

16. Hesse proceeded to disclose that he was pursuing Ms. Dreiling on a judgment for a

    “bad check she wrote” and that he was also now pursuing a company he believed

    she was associated with in garnishment proceedings to further his collection efforts.

17. Hesse’s comments were upsetting to Weiser, as she wanted no part in

    conversations related to her supervisor’s family member’s financial affairs.

18. Weiser informed her supervisor of Hesse’s comments in an effort to avoid any

    appearance of impropriety on her part.

19. When Plaintiff was informed that her personal and private affairs were disclosed by

    Hesse, she felt significant embarrassment and frustration.

20. She felt Hess’s comments were inappropriate, unprofessional and unethical.

21. Plaintiff was shocked to hear that these comments came from an attorney because

    she generally expected more from those with the training and experience to know

    better.

22. These communications by Hesse violated 15 U.S.C. § 1692c(b) of the FDCPA, in

    that Hesse communicated private information regarding a consumer to a third

    party.

23. Further, as Hesse was operating as an agent and employee of NH&A, NH&A is

    responsible for Hesse’s actions.

                              V.       JURY DEMAND

24. Plaintiff is entitled to and hereby respectfully demands a trial by jury on all issues so

    triable.
   Case 2:20-cv-02446-JTM-GEB Document 1 Filed 09/11/20 Page 4 of 4




                             VI.     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff Melissa Dreiling respectfully prays for judgment as

follows:

       a.     All actual compensatory damages suffered pursuant to 15 U.S.C. §

              1692k(a)(1) from Hesse and NH&A;

       b.     Statutory damages of $1,000.00 pursuant to 15 U.S.C. §

              1692k(a)(2)(A) from Hesse and NH&A;

       c.     Plaintiff's attorneys' fees and costs pursuant to 15 U.S.C. §

              1692k(a)(3) from Hesse and NH&A;

       d.     Any other relief deemed appropriate by this Honorable Court.



                                              Respectfully submitted,



                                              By: /s/ Andrew M. Esselman
                                              Andrew M. Esselman #26113
                                              Credit Law Center, LLC
                                              4041 NE Lakewood Way, Suite 200
                                              Lee's Summit, MO 64064
                                              Telephone: 816-246-7800
                                              Facsimile: 855-523-6884
                                              andrewe@creditlawcenter.com
                                              Attorney for Plaintiff
